DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  However, the claims remain rejected under 35 USC §§101 and 112(b).



Specification
The disclosure is objected to because of the following:  Paragraph [0003] of the Specification states that … 
This Summary is not intended to identify key or essential features of the claimed subject matter, nor is it intended to be used as an aid in limiting the scope of the claimed subject matter.

This contradicts 37 CFR §1.73 which states that the summary should “be commensurate with the invention as claimed”.  MPEP §608.01(d) further adds that “the summary should be directed to the specific invention being claimed”.  And, anything in the disclosure can/will be used to help determine the scope of the claimed subject matter (e.g., for interpreting a claim’s meaning).  The Office recommends deleting this sentence.  Applicant is respectfully reminded to review the specification/abstract/claims/drawings for all informalities.    



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level (i.e., no specific algorithm has been set forth) mathematically pre-processing / manipulating individual data items, then determining classifications/labels for that pre-processed data.  Thus, the claims recite a series of mathematical steps that are not tied to a practical application. 


Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including the use of three different types of abstract models (including a model using a knowledge graph) to pre-process data to determine classifications/labels associated with that data (and ultimately either choosing one label/classification or aggregating those labels/classifications).  The claim therefore encompasses performing mathematical operations on data.  These concepts, under a broadest reasonable interpretation, encompass the solving of a math problem (i.e., using a multi-step mathematical concept for manipulating/classifying/labelling data).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations or relationships but for the recitation of generic components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
It is further noted that no hardware is claimed, and nothing in the claim precludes its characterization as a mathematical concept.  For example, the claim encompasses processing data to derive labels/classification values.  These limitations are therefore reasonably characterized as encompassing mathematical concepts (i.e., an abstract idea).  
Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass a mathematical concept (an abstract idea).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to processing data to determine label/classification values (and ultimately either choosing one label/classification or aggregating those labels/classifications).  Under a broadest reasonable interpretation, nothing in the claim precludes characterization as a mathematical concept.  
It is further noted that no hardware is claimed.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., steps of pre-process data to determine classifications/labels associated with that data [and ultimately either choosing one label/classification or aggregating those labels/classifications]) in the claim amount to no more than mere instructions to apply the exception.  It is further noted that no hardware is claimed.   Mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  





Independent claim 11 is substantially similar to claim 7.  Therefore, this claim is likewise rejected.  

Further regarding independent claim 11: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including the use of three different types of abstract models (including a model using a knowledge graph) to pre-process data to determine classifications/labels associated with that data (and ultimately either choosing one label/classification or aggregating those labels/classifications).  The claim therefore encompasses performing mathematical operations on data.  These concepts, under a broadest reasonable interpretation, encompass the solving of a math problem (i.e., using a multi-step mathematical concept for manipulating/classifying/labelling data).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations or relationships but for the recitation of generic components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
It is further noted that no explicit hardware is claimed, and nothing in the claim precludes its characterization as a mathematical concept.  For example, the claim encompasses processing data to derive labels/classification values.  These limitations are therefore reasonably characterized as encompassing mathematical concepts (i.e., an abstract idea).  
Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass a mathematical concept (an abstract idea).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to processing data to determine label/classification values (and ultimately either choosing one label/classification or aggregating those labels/classifications).  Under a broadest reasonable interpretation, nothing in the claim precludes characterization as a mathematical concept.  
It is further noted that no hardware is claimed.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., steps of pre-process data to determine classifications/labels associated with that data [and ultimately either choosing one label/classification or aggregating those labels/classifications]) in the claim amount to no more than mere instructions to apply the exception.  It is further noted that no hardware is claimed.   Mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 2-10 and 12-19 depend upon claims 1 and 11, respectively, and do not correct the issues set forth above.     
Regarding dependent claims 2-4 and 8-9:  These claims merely specify/refine operations to be performed on the data.  Therefore, these claims are likewise rejected.
Regarding dependent claims 5-7 and 10:  These claims merely add/refine data types to be processed.  Therefore, these claims are likewise rejected.
Regarding dependent claims 12-14:  These claims merely add/refine data types to be processed.  Therefore, these claims are likewise rejected.
Regarding dependent claims 15-20:  These claims merely specify/refine operations to be performed on the data.  And, it is noted that claim 20 probably mis-stated a dependence upon claim 1 (see the 112(b) section below).  Therefore, these claims are likewise rejected.


Therefore, the claims are not patent eligible, and have been reasonably rejected under 35 USC §101.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 20:  This system claim recites a dependence upon method claim 1.  Thus, there is technically a lack of antecedent basis for the claim.
Therefore, the scope of the claim is ambiguous.






35 USC § 112(f) claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


Claim limitations directed to a “system” (as recited in claims 11-20) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “system” coupled with the functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-20 have also been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Read, Jesse, et al., “Classifier Chains for Multi-label Classification”, ECML PKDD 2009, Part II, LNAI 5782, Springer-Verlag Berlin Heidelberg, © 2009, pp. 254-269.
The most well known problem transformation method is the binary relevance method (BM).  BM transforms any multi-label problem into one binary problem for each label.  Hence this method trains |L| binary classifiers. … Another fundamental problem transformation method is the label combination method or label power-set method (CM).  The basis for this method is to combine entire label sets into atomic (single) labels  (page 255, paragraphs 3 and 6).

Durand, Thibaut, et al., “Learning a Deep ConvNet for Multi-label Classification with Partial Labels”, CVPR 2019, Long Beach, CA, June 15-20, 2019, pp. 647-657.
To model the interactions between categories, we use a Graph Neural Network [GNN} on top of a ConvNet (page 650, section 3.2. Multi-label classification with GNN). 

Weng, Heng, et al., “A Framework for Automated Knowledge Graph Construction Towards Traditional Chinese Medicine”, HIS 2017, LNCS 10594, Springer International Publishing AG, © 2017, pp. 170-181.
Formation of knowledge entities, i.e., dimensional aggregation [e.g., from clinician, patient and disease dimensions] of knowledge element nodes according to different perspectives (page 174, 3rd full paragraph). 




US Patent Application Publications
Rosales 	 				2008/0109388
A method for multiple-label data analysis including: obtaining labeled data points from more than one labeler; building a classifier that maximizes a measure relating the data points, labels on the data points and a predicted output label; and assigning an output label to an input data point by using the classifier. (Abstract).

Neumann 	 				2020/0294665
A system for classification to prognostic labels includes a classification device configured to receive a first training set including a plurality of first data entries, each including at least an element of physiological state data and at least a correlated first prognostic label and a second training set including a plurality of second data entries, each including at least a second prognostic label and at least a correlated ameliorative process label, to record at least a physiological test sample, and to transmit the prognostic and ameliorative outputs to a user device. The system includes a prognostic label learner configured to generate the prognostic output as a function of the first training set and the physiological test sample and an ameliorative process label learner configured to generate the ameliorative output as a function of the second training set and the prognostic output. (Abstract).

Rogers 	 				2019/0147297
Receiving a set of training data including a plurality of data points, at least a portion of which are to be labeled for subsequent supervised training of a computer-executable machine learning (ML) model, providing at least one visualization based on the set of training data, the at least one visualization including a graphical representation of at least a portion of the set of training data, receiving user input associated with the at least one visualization, the user input indicating an action associated with a label assigned to a respective data point in the set of training data, executing a transformation on data points of the set of training data based on one or more heuristics representing the user input to provide labeled training data in a set of labeled training data, and transmitting the set of labeled training data for training the ML model. (Abstract).

Qadir 	 				2019/0347571
Methods and systems for training a classifier. The system includes two or more classifiers that can each analyze features extracted from inputted data. The system may determine a true label for the input data based on the first label and the second label, and retrain at least one of the first classifier and the second classifier based on a training example comprising the input data and the true label. (Abstract).

Li 	 				2020/0365851
A deep level-wise extreme multi-label learning and classification (XMLC) framework to facilitate the semantic indexing of literatures. In one or more embodiments, the Deep Level-wise XMLC framework comprises two sequential modules, a deep level-wise multi-label learning module and a hierarchical pointer generation module. In one or more embodiments, the first module decomposes terms of domain ontology into multiple levels and builds a special convolutional neural network for each level with category-dependent dynamic max-pooling and macro F-measure based weights tuning. In one or more embodiments, the second module merges the level-wise outputs into a final summarized semantic indexing. The effectiveness of Deep Level-wise XMLC framework embodiments is demonstrated by comparing it with several state-of-the-art methods of automatic labeling on various datasets. (Abstract).

Fan 	 				2015/0370782
Relation extraction using manifold models includes identifying semantic relations to be modeled in a selected domain. Data is collected from at least one unstructured data source based on the identified semantic relations. Labeled and unlabeled data that were both generated from the collected data is received. The labeled data includes indicators of validity of the identified semantic relations in the labeled data. Training data that includes both the labeled and unlabeled data is created. A manifold model is trained based on the training data. The manifold model is applied to new data, and a semantic relation is extracted from the new data based on the applying. (Abstract).


US Patents
Chen 					10,430,690
A computing device predicts an event or classifies an observation. A trained labeling model is executed with unlabeled observations to define a label distribution probability matrix. A label is selected for each observation. A mean observation vector and a covariance matrix are computed from the unlabeled observations selected to have each respective label. A number of eigenvalues that have a smallest value is selected from each covariance matrix and used to define a null space for each respective label. A distance value is computed for a distance vector computed to the mean observation vector and projected into the null space associated with the label selected for each respective observation. A diversity rank is determined for each respective observation based on minimum computed distance values. A predefined number of observations having highest values for the diversity rank are included in labeled observations and removed from the unlabeled observations. (Abstract).


Neumann 					10,593,431
A system for causative chaining of prognostic label classifications includes a classification device configured to receive training data including a plurality of first data entries, each including at least a first element of physiological state data and at least a correlated first prognostic label and a plurality of second data entries, each including at least a second prognostic label and at least a correlated third prognostic label, and to record at least a first biological extraction. The system includes a prognostic label learner configured to generate at least a first prognostic output as a function of the first training set and the at least a physiological test sample, and a causal link learner configured to generate at least a second prognostic output causally linked to the first prognostic output as a function of the second training set and the at least a first prognostic output. (Abstract). 




Chen 					10,521,734
A computing device predicts an event or classifies an observation. A trained labeling model is executed with unlabeled observations to define a label distribution probability matrix used to select a label for each observation. Unique combinations of observations selected from the unlabeled observations are defined. A marginal distribution value is computed from the label distribution probability matrix. A joint distribution value is computed between observations included in each combination. A mutual information value is computed for each combination as a combination of the marginal distribution value and the joint distribution value computed for the respective combination. A predefined number of observation vector combinations is selected from the combinations that have highest values for the computed mutual information value. Labeled observation vectors are updated to include each observation vector included in the selected observation vector combinations with a respective obtained label. (Abstract).  





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




November 17, 2022